[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                      PETITION FOR WRIT OF MANDAMUS
JUDGMENT: WRIT DISMISSED.
 JOURNAL ENTRY AND OPINION
On May 11, 1999, the relator, Duncan Parham, commenced this mandamus action to compel the respondent judge to rule on a postconviction relief petition, which Mr. Parham on February 20, 1998, filed in the underlying case, State of Ohio v. DuncanParham, Cuyahoga County Common Pleas Court Case No. CR-258463. On September 8, 1999, the respondent, through the Cuyahoga County Prosecutor, moved for summary judgment on the grounds of mootness. Attached to the dispositive motion was a copy of a certified, signed and file-stamped September 2, 1999 journal entry which read: "Petitioner's petition to vacate or set aside sentence is denied without a hearing." This attachment establishes that the judge has fulfilled his duty to rule on the petition and that Mr. Parham has received his requested relief, a resolution of his postconviction petition. Mr. Parham never filed a response to the motion for summary judgment.
The court further notes that findings of fact and conclusions of law are not required for this postconviction petition. A review of the docket of the underlying case reveals that on August 16, 1996, Mr. Parham filed another petition to vacate and that on September 4, 1997, the trial court issued findings of fact and conclusions of law for that first postconviction petition. Findings of fact and conclusions of law are not required for subsequent postconviction petitions. State ex rel.Carroll v. Corrigan (1999), 84 Ohio St.3d 529, 705 N.E.2d 1226;Gause v. Zaleski (1999), 85 Ohio St.3d 614, 710 N.E.2d 684;State ex rel. Luna v. McGimpsey (1996), 74 Ohio St.3d 485,659 N.E.2d 1278; and State ex rel. Jennings v. Nurre (1995),72 Ohio St.3d 596, 651 N.E.2d 1006.
Accordingly, the motion for summary judgment is granted, and this writ action is dismissed. Respondent to pay costs.
ANN DYKE, CONCURS.
                             __________________________________ JAME M. PORTER, ADMINISTRATIVE JUDGE
APPEARANCE AND EXECUTION CRIMINAL DOCKET
[EDITORS' NOTE:  THIS DOCKET IS ELECTRONICALLY NON-TRANSFERRABLE.]